DETAILED ACTION
This Office Action is in response to Amendment filed on July 29, 2022. 
In the instant amendment, claims 22 and 43 are independent claims; claim 22 is currently amended; claims 23-27, 29, and 40-41 are previously presented; claims 28 and 30-39 are cancelled; claims 42-50 are new.
Claims 22-27, 29, and 40-50 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Response to Amendment
The amendment filed July 29, 2022 has been entered. Claims 22 and 43 are independent claims; claim 22 is currently amended; claims 23-27, 29, and 40-41 are previously presented; claims 28 and 30-39 are cancelled; claims 42-50 are new. Applicant’s amendments and arguments to claims are persuasive to overcome claim objections and rejections as set forth in the most recent office action mailed 04/01/2022. 

Response to Argument
On pages 11-12 of remarks of 07/29/2022, applicant argues that Gunsay and Hrubes are not compatible in a manner such that the person of ordinary skill in the art would have been able to combine them in an attempt to arrive at the specific combination of recited features (b) and (c). For example, Hrubes describes that the temperature of the connecting cable should be determined in order to compensate for the measurement error generated by the connection cable (designated with reference numeral 4 in Hrubes' Fig. 1 and described on p. 3, 11. 79-83 of the English-language translation). Specifically, Hrubes describes that a circuit h (shown in Hrubes' Fig. 1) is provided for separating the high-frequency signal A from the DC signal B. See Hrubes, p. 7, 11. 283-285 of the translation. Hrubes further describes that the compensation signal C (which is a DC signal), is temperature compensated using correction factors Ka and Kb. See id., p. 7, 11. 286-288 of the translation. 

Examiner disagrees because Applicant’s arguments above are irrelevant since Examiner did not rely on teachings of Hrubes pointed out above. Instead, Examiner relied on Hrubes to teach a concept of Hru teaches a concept of: wherein measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of a sensor system (page 5: analog circuit for separating and processing the high-frequency measurement signal and the superimposed DC voltage signal and/or the low-frequency AC voltage signal for generating a temperature-dependent compensation measurement signal, in particular a temperature-dependent DC voltage measurement signal, is arranged. The temperature of sensor to a limited extent of connecting cable is compensated for by means of this temperature-dependent DC voltage measurement signal; page 7: an analog circuit is provided for separating and processing the high-frequency AC voltage signal A and the superimposed DC voltage signal B; page 8: generator 9 is used to generate a measurement signal, in particular a high-frequency AC signal 100, with which the measurement coil of the sensor 2 is fed. Another generator 10 generates a direct current signal 400 (or DC voltage signal) which is superimposed (or added) on the high-frequency alternating voltage signal 100 generated by generator 9; thus “wherein measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of a sensor system”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify (measurement signal has an AC voltage component) of modified Gunsay with concept teachings of Hru to include wherein the measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of the sensor, to generate a temperature-dependent compensation measurement signal, in particular a temperature-dependent DC voltage measurement signal, for a very good temperature compensation (page 5, lines 164-168), and for providing a circuit arrangement in which temperature-related faults, in particular temperature-related faults caused by connecting cable, are minimized or largely prevented with a structurally simple design (page 2, lines 65-68).

Note that Applicant did not address Examiner’s positions and motivation utilizing Hrubes reference as set forth on pages 10-12 of the most recent office action mailed 04/01/2022. 

On page 12 of remarks of 07/29/2022, applicant states that Gunsay does not provide any teaching or suggestion for compensating a DC signal. And, on the other hand, Hrubes does not contain any teaching or suggestion that the signals are temperature compensated using a thermal coupling between signal conversion units. That is, the compensation signal C (according to Hrubes) cannot be temperature compensated using the technique of Gunsay (i.e., using thermally coupled peak detectors, as is denoted with reference numeral 19 in Fig. 1). Examiner disagrees. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

In this case, Gunsay already taught wherein the temperature compensation comprises compensating for temperature dependency of the signal conversion unit of the processor using a thermal coupling (Fig. 1, [0042]: because diodes are temperature sensitive, temperature compensation is needed for environments where temperature may fluctuate, thus a second peak detector 8 is used as a temperature reference. The diodes in both peak detectors are typically thermally coupled 19, and located together in a diode array package, hence thermal coupling. The signal from the reference peak detector cancels out the temperature fluctuations, i.e. temperature compensate, of the probe peak detector 9 which has diodes, i.e. signal conversion unit of the processor; [0047], [0053]: the signal is compensated for temperature dependency; thus “wherein the temperature compensation comprises compensating for temperature dependency of the signal conversion unit of the processor using a thermal coupling”).  

Applicant further appears to argue that the compensation measurement signal (according to Hrubes) cannot be further temperature compensated using the technique of Gunsay (i.e., using thermally coupled peak detectors). Examiner disagrees because Applicant did not provide any evidences that the compensation measurement signal (according to Hrubes; a temperature-dependent compensation measurement signal, in particular a temperature-dependent DC voltage measurement signal, for a very good temperature compensation (page 5, lines 164-168)) cannot be further temperature compensated using the technique of Gunsay (i.e., using thermally coupled peak detectors).

Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teach as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-45 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gunsay - US 2015/0323372, and further in view of Zweifel - US 5,365,783 and Hrubes – WO 02084424A1 (English Translation) (hereinafter “Hru”), and further in further view of
Hoch - US 2014/0352402.

As to claim 43, Gunsay teaches a sensor for generating an output signal for detecting a limit level of a medium, a filling level of the medium, and/or for differentiating between different media (Fig. 1-2, [0048], [0041], [0049]: a sensor system to determine liquid level having a transmission line probe 1 which is partially submerged in a target liquid 15; wherein the transmission line probe coupled with a voltage divider circuit to output a signal which is fed to an AM (amplitude modulated) demodulator, which later outputs/generates an output signal related to level of liquid surrounding the transmission line probe 1; thus “a sensor for generating an output signal for detecting a limit level of a medium, a filling level of the medium, and/or for differentiating between different media”), the sensor (Fig. 1-2) comprising: 
a processor 11 configured to process a measurement signal generated using the sensor (Fig. 1-2, [0048], [0041], [0049]: a measurement signal generated using the sensor as reasons stated in the preamble above; Fig. 1-2, [0047], [0051]: microcontroller 11 or computer system for processing signal); and 
a reference unit 8 configured to generate a reference signal (Fig. 1, [0042]: a second peak detector 8 is used as a temperature reference. The signal from the reference peak detector cancels out the temperature fluctuations of the probe peak detector), 
wherein the processor 11 is further configured to perform temperature compensation using the reference signal (Fig. 1, [0010]: a temperature compensated peak detector circuit is used; [0042]: because diodes are temperature sensitive, temperature compensation is needed for environments where temperature may fluctuate, thus a second peak detector 8 is used as a temperature reference. The signal from the reference peak detector, i.e. reference signal, cancels out the temperature fluctuations of the probe peak detector, hence temperature compensate using reference signal of the second peak detector; [0047]: the microcontroller 11 accesses the temperature dependency through a secondary sensor, then the output signal is compensated for this dependency through computations on the microcontroller; thus “wherein the processor is further configured to perform temperature compensation using the reference signal”), 
wherein the processor 11 and the reference unit 8 each have a signal conversion unit configured to provide temperature-dependent signal conversion, wherein the signal conversion units are thermally coupled to one another (Fig. 1, [0042]: a second peak detector 8 is used as a temperature reference. The diodes in both peak detectors 8 and 9 are typically thermally coupled 19, and located together in a diode array package. The diode in the second peak detector 8 is signal conversion unit. The other diode in peak detector 9 is a signal conversion unit of the microcontroller 11; thus “wherein the processor and the reference unit 8 each have a signal conversion unit configured to provide temperature-dependent signal conversion, wherein the signal conversion units are thermally coupled to one another”), and 
wherein the temperature compensation comprises compensating for temperature dependency of the signal conversion unit of the processor using a thermal coupling (Fig. 1, [0042]: because diodes are temperature sensitive, temperature compensation is needed for environments where temperature may fluctuate, thus a second peak detector 8 is used as a temperature reference. The diodes in both peak detectors are typically thermally coupled 19, and located together in a diode array package, hence thermal coupling. The signal from the reference peak detector cancels out the temperature fluctuations, i.e. temperature compensate, of the probe peak detector 9 which has diodes, i.e. signal conversion unit of the processor; [0047], [0053]: the signal is compensated for temperature dependency; thus “wherein the temperature compensation comprises compensating for temperature dependency of the signal conversion unit of the processor using a thermal coupling”).  

Gunsay does not explicitly teach wherein the measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of the sensor; wherein the signal conversion unit of the processor has a diode, which functions as a rectifier.

Zweifel teaches a concept of: sensor is further configured to apply a signal to probe impedance, the signal being an AC voltage signal or containing an AC voltage component (Figs. 1-2, Column 3, lines 1-9 and 50-67: a liquid level sensor system having a probe 11 is moved into a vessel and capacitance C1 is detected with a peak detector; Column 5, lines 3-11: an AC voltage is applied to capacitance C1 between the probe 11 and the liquid).

Since Gunsay teaches a signal generator 5 produces any periodic carrier frequency of sufficient frequency to simulate the transmission line probe ([0043] and fig.1-2), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify applied signal (any periodic carrier frequency of sufficient frequency) of signal generator 5 of Gunsay with concept teachings of Zweifel to include wherein the measurement signal has an AC voltage component, to generate a timed control signal for operation of multiple probes (fig.2; col.5, lines 3-22), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to generate a timed control signal for operation of multiple probes) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

Modified Gunsay does not explicitly teach wherein the measurement signal further has a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of the sensor; wherein the signal conversion unit of the processor has a diode, which functions as a rectifier.

Hru teaches a concept of: wherein measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of a sensor system (page 5: analog circuit for separating and processing the high-frequency measurement signal and the superimposed DC
voltage signal and/or the low-frequency AC voltage signal for generating a temperature-dependent compensation measurement signal, in particular a temperature-dependent DC voltage measurement signal, is arranged. The temperature of sensor to a limited extent of connecting cable is compensated for by means of this temperature-dependent DC voltage measurement signal; page 7: an analog circuit is provided for separating and processing the high-frequency AC voltage signal A and the superimposed DC voltage signal B; page 8: generator 9 is used to generate a measurement signal, in particular a high-frequency AC signal 100, with which the measurement coil of the sensor 2 is fed. Another generator 10 generates a direct current signal 400 (or reference DC voltage signal) which is superimposed (or added) on the high-frequency alternating voltage signal 100 generated by generator 9; thus “wherein measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of a sensor system”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify (measurement signal has an AC voltage component) of modified Gunsay with concept teachings of Hru to include wherein the measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of the sensor, to generate a temperature-dependent compensation measurement signal, in particular a temperature-dependent DC voltage measurement signal, for a very good temperature compensation (page 5, lines 164-168), and for providing a circuit arrangement in which temperature-related faults, in particular temperature-related faults caused by connecting cable, are minimized or largely prevented with a structurally simple design (page 2, lines 65-68).

Modified Gunsay does not explicitly teach wherein the signal conversion unit of the processor has a diode, which functions as a rectifier.

Gunsay further teaches wherein the signal conversion unit of the processor has a diode ([0042]: a second peak detector 8 is used as a temperature reference. The diodes in both peak detectors 8 and 9 are typically thermally coupled 19, and located together in a diode array package. The diodes in the peak detector 9 is signal conversion unit of the processor 11).  

Gunsay does not explicitly teach diode functions as a rectifier.

However, Hoch teaches diode functions as a rectifier ([0019]-[0020], [0029], [0035]: probe 2 contains first peak value rectifier 8a to acquire transmission voltage and a second peak value rectifier 8b).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify (signal conversion unit) of modified Gunsay with concept teachings of Hoch to include wherein the signal conversion unit of the processor has a diode, which functions as a rectifier, to detect the voltage and current directly at the probe and control the amplitude of signal ([0010], [0029]).

As to claim 44, modified Gunsay teaches all the limitations of claim 43, Gunsay further teaches wherein the diode is part of a demodulator of the processor ([0041]: the peak detector 9 is an amplitude demodulator; [0042]: a second peak detector 8 is used as a temperature reference. The diodes in both peak detectors 8 and 9 are typically thermally coupled 19, and located together in a diode array package. Hence, the diodes, i.e. signal conversion unit, of the reference unit peak detector 8 is part of a demodulator of the processor 11).  

As to claim 45, modified Gunsay teaches all the limitations of claim 33, Gunsay further teaches wherein the demodulator is an amplitude demodulator ([0041]: the peak detector 9 is an amplitude demodulator). 

Allowable Subject Matter
Claims 22-27, 29, and 40-42 are allowable. 

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 22, claim 22 includes the reference unit is configured to receive an input signal, which is a DC voltage signal, and to generate the reference signal based on the input signal, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 46, claim 46 includes wherein the reference signal is a DC voltage signal, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claims 47-50, claims 47-50 are also objected based on their dependency on claim 46.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2855

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855